                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

UNITED STATES OF AMERICA                      )
                                              )     Criminal Action No. 7:05CR00091
v.                                            )
                                              )     MEMORANDUM OPINION
RICARDO RAMERE HILTON,                        )
                                              )     By: Hon. Glen E. Conrad
       Defendant.                             )     Senior United States District Judge


       Defendant Ricardo Ramere Hilton, through counsel, has filed a motion for reduction of

sentence pursuant to the First Step Act of 2018. The motion has been briefed and is ripe for

review. For the following reasons, the court will grant the defendant’s motion.

       On October 6, 2005, a grand jury in the Western District of Virginia returned a multi-

count indictment against the defendant. On April 28, 2006, the defendant entered pleas of guilty

to Counts Two and Three of the indictment. Count Two charged the defendant with possessing

with intent to distribute more than five grams of cocaine base, in violation of 21 U.S.C.

§ 841(a)(1) and (b)(1)(B). Count Three charged the defendant with using or carrying a firearm

during and in relation to a drug trafficking crime, in violation of 18 U.S.C. § 924(c). Based on

the amount of cocaine base charged in Count Two, the defendant faced a mandatory term of

imprisonment of five to forty years on that count. See 21 U.S.C. § 841(b)(1)(B) (2006). The

defendant was also subject to a mandatory consecutive term of imprisonment of five years to life

for the § 924(c) charge.

       The defendant appeared for sentencing on July 18, 2006. At that time, he was found to

qualify as a career offender under § 4B1.1 of the United States Sentencing Guidelines. In

determining the advisory guideline range of imprisonment, the court applied U.S.S.G.

§ 4B1.1(c)(2), and determined that the combined range for the defendant’s two convictions was
262 to 327 months. See U.S.S.G. § 4B1.1(c)(3). The court ultimately imposed a total term of

imprisonment of 270 months, consisting of a term of 210 months on Count Two and a

consecutive term of 60 months on Count Three. The court also imposed a term of supervised

release of five years on each count, to run concurrently.

       The defendant has now moved for a sentence reduction under the First Step Act of 2018.

Section 404 of the First Step Act permits the court to retroactively apply the statutory penalties

modified by the Fair Sentencing Act. See First Step Act of 2018, Pub. L. No. 115-391, § 404,

132 Stat. 5194 (enacted Dec. 21, 2018); see also 18 U.S.C. § 3582(c)(1)(B) (authorizing courts to

modify a sentence of imprisonment “to the extent otherwise expressly permitted by statute”).

Section 404 provides that “[a] court that imposed a sentence for a covered offense may, on

motion of the defendant, . . . impose a reduced sentence as if sections 2 and 3 of the Fair

Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372) were in effect at the time the

covered offense was committed.” Pub. L. No. 115- 391, § 404(b). The Act defines a “covered

offense” as “a violation of a Federal criminal statute, the statutory penalties of which were

modified by section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat.

2372), that was committed before August 3, 2010.” Id. § 404(a).

       Upon review of the record, the court concludes that the defendant is eligible for a

sentence reduction under the First Step Act. It is undisputed that the offense with which the

defendant was charged in Count Two of the indictment is a “covered offense” for purposes of the

Act. The offense was committed before August 3, 2010, and the applicable statutory penalties

were modified by section 2 of the Fair Sentencing Act, which “reduced the statutory penalties for

cocaine base offenses” in order to “alleviate the severe sentencing disparity between crack and

powder cocaine.” United States v. Peters, 843 F.3d 572, 575 (4th Cir. 2016) (citing Fair



                                                 2
Sentencing Act of 2010, § 2, Pub. L. No. 111-220, 124 Stat. 2372, 2373 (codified at 21 U.S.C.

§ 841(2012))). As relevant in the instant case, section 2 of the Fair Sentencing Act increased the

amount of cocaine base required to trigger the statutory penalties set forth in § 841(b)(1)(B) from

five grams to twenty-eight grams. See Pub. L. No. 111-220, § 2(a)(1), 124 Stat. at 2372; see also

21 U.S.C. § 841(b)(1)(B) (2012). Accordingly, the court is authorized to “impose a reduced

sentence as if [section 2] were in effect at the time the covered offense was committed.” 115

Pub. L. 391, § 404(b).

       When the Fair Sentencing Act is retroactively applied in the defendant’s case, the

statutory sentencing range for the offense charged in Count Two is up to twenty years’

imprisonment and at least three years of supervised release, based on the quantity of cocaine base

charged in the indictment. See 21 U.S.C. § 841(b)(1)(C) (2012) (setting forth the statutory

penalties applicable to offenses involving less than twenty-eight grams or more of a mixture or

substance containing cocaine base). The guideline range of imprisonment is still 262 to 327

months. The court has been advised that the defendant has served approximately 168 months in

prison. His projected release date is April 26, 2026.

       Upon review of the record, the court concludes that a sentence reduction is warranted in

the defendant’s case. Although the advisory guideline range of imprisonment has not changed

since 2006, “nothing in the First Step Act conditions eligibility for a reduced sentence on a

lowered guideline range.” United States v. Shelton, No. 3:07-cv-00329, 2019 U.S. Dist. LEXIS

63905, at *4 (D.S.C. Apr. 15, 2019). Instead, “[t]he Act provides authority to impose a reduced

sentence when application of the Fair Sentencing Act results in a lower statutory range,” as it

does in the defendant’s case. Id. After considering the parties’ arguments and the sentencing

factors set forth in 18 U.S.C. § 3553(a), the court will reduce the defendant’s total term of



                                                3
imprisonment to 229 months, consisting of 169 months on Count Two and a consecutive 60

months on Count Three. The term of supervised release imposed for the offense charged in

Count Two will be reduced to three years. All other terms of the original sentence will remain

the same.

       The Clerk is directed to send copies of this memorandum opinion and the accompanying

order to the defendant, all counsel of record, the United States Probation Office, and the United

States Marshals Service, for delivery to the Bureau of Prisons.

       DATED: This 31,¥1- day of             00-"Jb~         2019.




                                              Senior United States District Judge




                                                4
